Alexander, C. J.
¶29 (concurring in result) — I agree with the result the majority reaches but write separately because I am of the view that this case could be resolved without addressing Paul Post’s due process claims. I say that because it is apparent to me that the ordinance of the city of Tacoma that is before us runs afoul of article XI, section 11 of the state constitution, which permits a city to make and enforce only such “regulations as are not in conflict with general laws.” Although a city may, pursuant to RCW 7.80.010(5), establish by ordinance a nonjudicial system to hear and determine civil infractions, that provision must be construed with reference to the entire chapter within which it is located. That chapter primarily deals with the handling of civil infractions in a judicial setting in *316a district or municipal court. Ch. 7.80 RCW. The Tacoma ordinance, which creates a nonjudicial system for assessing penalties for violations of the city’s building code, lacks a key procedural protection that would be available to an individual charged with a building code infraction in a judicial setting, to wit, an opportunity for a hearing on each monetary penalty that is assessed. Thus, it conflicts with a general law and should be struck down on that basis.